985 So. 2d 703 (2008)
J.R., Mother of R.S., N.S., and S.R., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D07-3981.
District Court of Appeal of Florida, Fifth District.
July 10, 2008.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.
Kelly A. Swartz, Rockledge, for Appellee.
PALMER, C.J.
J.R. (mother) appeals the final order entered by the trial court which granted the motion filed by the Department of Children and Families (DCF) for termination of supervision and jurisdiction over her children. The motion alleged that termination was warranted based on the fact that the children had been placed in the custody of the mother's non-offending ex-husband. DCF commendably concedes that the evidence before the trial court was insufficient to support the trial court's ruling. *704 Accordingly, we reverse the instant termination order and remand this matter to the trial court for further proceedings. See K.E. v. Dep't of Children & Families, 958 So. 2d 968 (Fla. 5th DCA 2007).
REVERSED and REMANDED.
SAWAYA and TORPY, JJ., concur.